DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2 May 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing window [portion] must be shown or the feature(s) canceled from the claim(s).  It is dislosed in original specification paragraph [0024], “At a predetermined height position of the front wall 11, a housing window portion (not shown) penetrating in the front-rear direction D is formed.” It is not clear from the disclosure if the housing window [portion] and opening 22a are the same structure. It is assumed that they are. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. (Japanese Patent Publication 2008-68963 A) (“Moriya”) in view of Kimura et al. (US 2002/0182040) (“Kimura”) and Segawa et al. (US 2015/0170945) (“Segawa”). Moriya discloses:
Claim 1: a housing (around 13, figure 1); a loading device (61/54(7) in figures 5-6) installed on a front surface of the housing; a wafer cassette shelf (figure 2, 32/etc.) arranged in the housing and configured to store a plurality of wafer cassettes in a multi-stage manner (figure 2), the plurality of wafer cassettes configured to store the plurality of wafers in a multi-stage manner (figure 2; paragraph [0018]/etc.); a wafer transfer robot (55(7)) configured to load and unload the wafers between the transfer container mounted on the loading device and the wafer cassettes stored in the wafer cassette shelf; a wafer cassette delivery device (10(8)) configured to move a wafer cassette stored in a predetermined stage among a plurality of stages of the wafer cassette shelf to a stage having at least a height different from the predetermined stage (figure 2); a fan filter unit (15/16/etc.; figure 4) installed in the housing (15/16/etc. is within outline of figure 4) configured to generate a laminar flow (clean/purified air flow implies laminar flow; paragraphs [0022]/[0023]) in a wafer transfer space of the housing in which the wafer transfer robot is arranged and in a wafer cassette transfer space of the housing in which the wafer cassette delivery device is arranged.

Moriya does not directly show:
Claim 1: loading device configured to mount a transfer container capable of accommodating a plurality of wafers;
opening;
a blower installed in the housing and configured to generate a rising air flow that flows in the housing toward the fan filter unit,
wherein a circulation path for circulating gas is formed in the housing, the circulation path including the laminar flow and the rising air flow;
Claim 2: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage having a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf;
Claim 5: a wafer aligner installed in the wafer transfer space, wherein the wafers are loaded and unloaded between the transfer container and the wafer cassettes via the wafer aligner;
Claim 6: wherein the housing includes a front wall and a back wall, wherein the blower is installed between the front wall and the back wall, and wherein the circulation path is formed between the front wall and the back wall.

Kimura shows a similar device having:
Claim 1: loading device configured to mount a transfer container capable of accommodating a plurality of wafers (120);
Claim 2: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage having a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf (FIG. 13 shows a stocker in which the lowest stage of a cassette holding unit 132 is at approximately the same height as the upper surface of the loading device 120);
for the purpose of providing a layout of the clean room for efficient utilization of the space (paragraphs [0006]-[0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya as taught by Kimura and include Kimura’s similar device having:
Claim 1: loading device configured to mount a transfer container capable of accommodating a plurality of wafers;
Claim 2: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage having a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf;
for the purpose of providing a layout of the clean room for efficient utilization of the space.

Segawa shows a similar device having:
Claim 1: a blower installed in the housing and configured to generate a rising air flow that flows in the housing toward the fan filter unit (Fig. 4, 15),
opening (Fig. 2-3; at 4/7);
wherein a circulation path for circulating gas is formed in the housing, the circulation path including the laminar flow and the rising air flow (Fig. 4, Ci);
Claim 5: a wafer aligner installed in the wafer transfer space, wherein the wafers are loaded and unloaded between the transfer container and the wafer cassettes via the wafer aligner (paragraph [0076]; the aligner through a disclosed sidewall (33/34) has a sidewall that is construed to be part of the transfer space);
Claim 6: wherein the housing includes a front wall and a back wall, wherein the blower is installed between the front wall and the back wall, and wherein the circulation path is formed between the front wall and the back wall (Fig. 1, 31/32/33/34 walls);
for the purpose of providing a layout of the clean room for efficient utilization of the space. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya as taught by Segawa and include Segawa’s similar device having:
Claim 1: a blower installed in the housing and configured to generate a rising air flow that flows in the housing toward the fan filter unit,
opening;
wherein a circulation path for circulating gas is formed in the housing, the circulation path including the laminar flow and the rising air flow;
Claim 5: a wafer aligner installed in the wafer transfer space, wherein the wafers are loaded and unloaded between the transfer container and the wafer cassettes via the wafer aligner;
Claim 6: wherein the housing includes a front wall and a back wall, wherein the blower is installed between the front wall and the back wall, and wherein the circulation path is formed between the front wall and the back wall;
for the purpose of providing a layout of the clean room for efficient utilization of the space.

Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Kimura and Segawa. Moriya discloses:
Claim 7: a housing (around 13, figure 1); loading device (61/54(7) in figures 5-6); a wafer cassette shelf (figure 2, 32/etc.) arranged in the housing and configured to store a plurality of wafer cassettes in a multi-stage manner (figure 2), the plurality of wafer cassettes configured to store the plurality of wafers in a multi-stage manner (figure 2; paragraph [0018]/etc.); a wafer transfer robot (55(7)) configured to load and unload the wafers between the transfer container mounted on the loading device and the wafer cassettes stored in the wafer cassette shelf; a wafer cassette delivery device (10(8)) configured to move a wafer cassette stored in a predetermined stage among a plurality of stages of the wafer cassette shelf to a stage having at least a height different from the predetermined stage (figure 2); and a fan filter unit (15/16/etc.; figure 4) configured to generate a laminar flow (clean/purified air flow implies laminar flow; paragraphs [0022]/[0023]) in a wafer transfer space of the housing (figures 2 and 4) in which the wafer transfer robot is arranged and in a wafer cassette transfer space of the housing in which the wafer cassette delivery device is arranged;
Claim 12: a housing (around 13, figure 1); a loading device (61/54(7) in figures 5-6);
mounting a transfer container accommodating a plurality of wafers on the loading device to adjoin the transfer container (figure 2; paragraph [0018]/etc.); 
loading, by a wafer transfer robot (55(7)) installed in a wafer transfer space in the housing, the wafers from the mounted transfer container, to a wafer cassette among a plurality of wafer cassettes stored in a multi-stage manner in a wafer cassette shelf arranged in the housing (figure 2);
moving, by a wafer cassette delivery device (10(8)), a wafer cassette among the plurality of wafer cassettes, which is stored in a predetermined stage among a plurality of stages of the wafer cassette shelf, to a stage having at least a height different from the predetermined stage (figure 2);
unloading, by the wafer transfer robot, wafers from a wafer cassette among the plurality of wafer cassettes to the mounted transfer container (figure 6).

Moriya does not directly show:
Claim 7: a front wall where a housing window is formed; a loading device installed on a front surface of the front wall, having an opening formed to communicate with the housing window and configured to mount a transfer container to adjoin the transfer container to the opening, the transfer container being capable of accommodating a plurality of wafers; the wafer cassette shelf through the housing window;
Claim 8: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage having a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf;
Claim 12: [the] housing having a front wall where a housing window is formed;
[the] loading device installed on a front surface of the front wall and having an opening formed to communicate with the housing window;
the wafers from the mounted transfer container, through the housing window;
adjoin the transfer container to the opening;
Claims 9-10: wherein a circulation path for circulating a gas is formed in the housing, the circulation path including the wafer transfer space and the wafer cassette transfer space;
Claim 11: a wafer aligner installed in the wafer transfer space, wherein the wafers are loaded and unloaded between the transfer container and the wafer cassettes via the wafer aligner;
Claim 13: wherein the wafer stocker further comprises a wafer aligner installed in the wafer transfer space, and wherein in loading the wafers or unloading the wafers, the wafers are loaded and unloaded via the wafer aligner.

Kimura shows a similar device having:
Claim 7: a front wall where a housing window is formed; a loading device installed on a front surface of the front wall, having an opening (Fig. 12, 150; the housing window and opening are assumed to be the same structure in light of the original specification) formed to communicate with the housing window and configured to mount a transfer container to adjoin the transfer container to the opening, the transfer container being capable of accommodating a plurality of wafers (120); the wafer cassette shelf through the housing window (Fig. 12);
Claim 8: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage having a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf (FIG. 13 shows a stocker in which the lowest stage of a cassette holding unit 132 is at approximately the same height as the upper surface of the loading device 120);
Claim 12: [the] housing having a front wall where a housing window is formed (Fig. 12, 150);
[the] loading device installed on a front surface of the front wall and having an opening (Fig. 12, 150; the housing window and opening are assumed to be the same structure in light of the original specification) formed to communicate with the housing window;
the wafers from the mounted transfer container, through the housing window (Fig. 12);
adjoin the transfer container to the opening (Fig. 12);
for the purpose of providing a layout of the clean room for efficient utilization of the space (paragraphs [0006]-[0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya as taught by Kimura and include Kimura’s similar device having:
Claim 7: a front wall where a housing window is formed; a loading device installed on a front surface of the front wall, having an opening formed to communicate with the housing window and configured to mount a transfer container to adjoin the transfer container to the opening, the transfer container being capable of accommodating a plurality of wafers;
Claim 8: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage having a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf;
Claim 12: [the] housing having a front wall where a housing window is formed;
[the] loading device installed on a front surface of the front wall and having an opening formed to communicate with the housing window;
the wafers from the mounted transfer container, through the housing window;
adjoin the transfer container to the opening;
for the purpose of providing a layout of the clean room for efficient utilization of the space.

Segawa shows a similar device having:
Claim 7: opening (Fig. 2-3; at 4/7);
Claims 9-10: wherein a circulation path for circulating a gas is formed in the housing, the circulation path including the wafer transfer space and the wafer cassette transfer space (Fig. 4, Ci; Moriya discloses wafer cassette transfer space);
Claim 11: a wafer aligner installed in the wafer transfer space, wherein the wafers are loaded and unloaded between the transfer container and the wafer cassettes via the wafer aligner (paragraph [0076]; the aligner through a disclosed sidewall (33/34) has a sidewall that is construed to be part of the transfer space; Fig. 1, 31/32/33/34 walls);
Claim 12: opening (Fig. 2-3; at 4/7);
Claim 13: wherein the wafer stocker further comprises a wafer aligner installed in the wafer transfer space, and wherein in loading the wafers or unloading the wafers, the wafers are loaded and unloaded via the wafer aligner (paragraph [0076]; the aligner through a disclosed sidewall (33/34) has a sidewall that is construed to be part of the transfer space);
for the purpose of providing a layout of the clean room for efficient utilization of the space. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya and Kimura as taught by Segawa and include Segawa’s similar device having:
Claim 7: opening;
Claims 9-10: wherein a circulation path for circulating a gas is formed in the housing, the circulation path including the wafer transfer space and the wafer cassette transfer space;
Claim 11: a wafer aligner installed in the wafer transfer space, wherein the wafers are loaded and unloaded between the transfer container and the wafer cassettes via the wafer aligner;
Claim 12: opening;
Claim 13: wherein the wafer stocker further comprises a wafer aligner installed in the wafer transfer space, and wherein in loading the wafers or unloading the wafers, the wafers are loaded and unloaded via the wafer aligner;
for the purpose of providing a layout of the clean room for efficient utilization of the space.

Response to Arguments
Applicant’s arguments, see pp. 8-16, filed 2 May 2022, with respect to the rejection(s) of claim(s) 1-4 under Moriya and Kimura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moriya, Kimura, and Segawa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652